DETAILED ACTION
Claims 1-20 are allowed over the prior art of record.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the attorney of record, Michael Tieff on 07/12/2022.
The examiner’s amendments are as follow:
 In the claims:
Claims 1, 7, 14, and 17 have been amended as following:

1.	(Currently Amended) A non-transitory computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, cause the system to:
	generate a first classification model based on a first indication that a first portion of a first data set is associated with a first bucket and a second classification model based on a second indication that the first portion of the first data set is associated with a second bucket using data comprising structured data, unstructured data, and partially structured data;  
compare, using a comparator, (1) a first score using test results from the first classification model based on a data set of natural language inputs from conversations of calls or chats and (2) a second score using test results from the second classification model based on the data set of natural language inputs from the conversations of calls or chats;
when the first score agrees with the second score within a threshold range, validate
when the first score is different from the second score with respect to the threshold range, display, on a display of a user device, a clarification question for a user;
when an indication is received from the user, in response to the clarification question, that the first classification model is correct, update the second classification model based on the indication; and
when an indication is received from the user, in response to the clarification question, that the second classification model is correct, update the first classification model based on the indication.

2.	(Previously Presented) The non-transitory computer-readable storage media of claim 1, wherein the first classification model comprises a symbolic language model; and the second classification model comprises a statistical language model.

3.	(Previously Presented) The non-transitory computer-readable storage media of claim 1, wherein the clarification question comprises a question asking the user to select an appropriate answer to an input statement.

4.	(Previously Presented) The non-transitory computer-readable storage media of claim 1, wherein the data set comprises disparate types of data.

5.	(Previously Presented) The non-transitory computer-readable storage media of claim 1, wherein the data set comprises imported data.

6.	(Previously Presented) The non-transitory computer-readable storage media of claim 1, wherein the data set comprises markup language data.

7.	(Currently Amended) A non-transitory computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, cause the system to:
generate a first classification model based on a first indication that a first portion of a first data set is associated with a first bucket and a second classification model based on a second indication that the first portion of the first data set is associated with a second bucket using data comprising structured data, unstructured data, and partially structured data;  
compare, by a comparator, (1) a first score using test results from the first classification model based on a data set of natural language inputs from conversations of calls or chats and (2) a second score using test results from the second classification model based on the data set of natural language inputs from the conversations of calls or chats;
when the first score agrees with the second score within a threshold range, validate the first classification model;
when the first score is different from the second score within a first threshold difference, display, on a display of a user device, a first clarification question for a user, and update the first classification model based on an answer to the first clarification question; and
when the first score is different from the second score within a second threshold difference and outside of the first threshold difference, display on a display of the user device, a second clarification question for the user, and update the first classification model based on an answer to the second clarification question.

8.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the first classification model comprises a symbolic language model; and the second classification model comprises a statistical language model.

9.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the first clarification question comprises a question asking the user to select an appropriate answer to an input statement.

10.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the second clarification question comprises a question asking the user to select an appropriate restatement of an input statement, the appropriate restatement of the input being a leading restatement of the input statement.

11.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the data set comprises disparate types of data.

12.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the data set comprises imported data.

13.	(Previously Presented) The non-transitory computer-readable storage media of claim 7, wherein the data set comprises markup language data.

14.	(Currently Amended) A system comprising:
one or more processors; and
	a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the system to:
generate a first classification model based on a first indication that a first portion of a first data set is associated with a first bucket and a second classification model based on a second indication that the first portion of the first data set is associated with a second bucket using data comprising structured data, unstructured data, and partially structured data;  
compare, using a comparator, (1) a first score using test results from the first classification model based on a data set of natural language inputs from conversations of calls or chats and (2) a second score using test results from the second classification model based on the data set of natural language inputs from the conversations of calls or chats;
when the first score agrees with the second score within a threshold range, validate, by the one or more processors, the first classification model;
when the first score is different from the second score with respect to the threshold range, display, on a display of a user device, a clarification question for a user;
when an indication is received from the user, in response to the clarification question, that the first classification model is correct, update the second classification model based on the indication; and
when an indication is received from the user, in response to the clarification question, that the second classification model is correct, update the first classification model based on the indication.

15.	(Original) The system of claim 14, wherein the first classification model comprises a symbolic language model; and the second classification model comprises a statistical language model.

16.	(Original) The system of claim 14, wherein the clarification question comprises a question asking the user to select an appropriate answer to an input statement.

17.	(Currently Amended) A system comprising:
one or more processors; and
	a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the system to:
generate a first classification model based on a first indication that a first portion of a first data set is associated with a first bucket and a second classification model based on a second indication that the first portion of the first data set is associated with a second bucket using data comprising structured data, unstructured data, and partially structured data;  
compare, by a comparator, (1) a first score using test results from the first classification model based on a data set of natural language inputs from conversations of calls or chats and (2) a second score using test results from the second classification model based on the data set of natural language inputs from the conversations of calls or chats;
when the first score agrees with the second score within a threshold range, validate, by the one or more processors, the first classification model;
when the first score is different from the second score within a first threshold difference, display, on a display of a user device, a first clarification question for a user, and update the first classification model based on an answer to the first clarification question; and
when the first score is different from the second score within a second threshold difference and outside of the first threshold difference, display on a display of the user device, a second clarification question for the user, and update the first classification model based on an answer to the second clarification question.

18.	(Original) The system of claim 17, wherein the first classification model comprises a symbolic language model; and the second classification model comprises a statistical language model.

19.	(Original) The system of claim 17, wherein the first clarification question comprises a question asking a user to select an appropriate answer to an input statement.

20.	(Original) The system of claim 17, wherein the second clarification question comprises a question asking a user to select an appropriate restatement of an input statement, the appropriate restatement of the input being a leading restatement of the input statement.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the search of prior art, the followings are closest prior art that the Examiner encountered:
Muni et al., US 2012/0078913 disclosing matching between source and
target schemas by gathering inputs pertaining to the source and target
schemas, wherein the inputs comprise a set of details in a predefined
format. Thereafter, the gathered inputs are processed by comparing the
source schemas with the target schemas.
Belk, US 2013/0013558 disclosing semantic checking for synchronization.
By defining a relationship model for each data type in a first set of data
and storing each relationship model. For each entry in a second set of
data to be synchronized with the first set of data, the process determines if
the entry violates the relationship model for the data type corresponding to
the entry.
Basu et al., US 2013/0157245 disclosing presenting one or more automatically generated questions regarding subject matter of a body of text to a user. A user input of one or more answers to the one or more automatically generated questions is received, and the body of text is presented to the user, adapted based on a correctness of the one or more answers.
The Examiner notes that it is reasonable to acknowledge that none of above mentioned prior art and other the evidence at hand teach or suggest the combination of limitations that are featured in claims 1, 7, 14, and 17, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garera et al., US 2014/0214844 disclosing updating a merchant database with new items automatically or with minimal human involvement. In operation, methods and systems disclosed use a pipeline of classification models to quantify new product information and create an accurate classification for the new product item.
Abe et al., US 2012/0116850 disclosing performing modeling on the first data to obtain a first model and a corresponding first statistic, expanding a dimension of a frontier, gathering second data corresponding to a expanded frontier, applying the data modeling on the second data to obtain a second model and a corresponding second statistic, and comparing the first statistic of the first model and the second statistic of 
the second model. 

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/16/2022